Citation Nr: 1625595	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-20 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a dental condition, to include eligibility for VA dental treatment purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active military service from September 1973 to September 1993.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in September 2012.  A copy of the transcript of this hearing has been associated with the claims file.  

In a June 2014 remand, the Board directed that:  the Veteran be contacted to obtain information regarding any private dental care providers he saw since his separation from service in September 1993, that VA records be obtained relating to the Veteran's request for dental treatment in 2010 or thereafter, that the private dentist be asked to provide more detail as to the extraction of the Veteran's tooth #14 in April 2010, and that the Veteran be scheduled for a VA dental examination.  For reasons set forth below, the Board finds that there was not substantial compliance with the June 2014 remand directives.  See Stegall v. West, 11 Vet.App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2014 remand, the Board directed that the Veteran be contacted to obtain information regarding any private dental care providers he saw since his separation from service in September 1993.  Of record is a letter dated in July 2014, from the RO to the Veteran, requesting that he identify all private dental care providers he had seen for his dental condition since separation from service in September 1993.  Thereafter, in November 2014, the RO issued a supplemental statement of the case (SSOC).  In December 2014, however, a letter was received from the Veteran in which he reported that he did not receive the letter dated in June 2014 (and only found out about it when he went to see a County VA representative in December, after receiving the letter dated in November 2014) and indicated he could not address the issues raised in that letter before now.  In that regard, he reported that the last fillings he needed while still on active duty were in 1990, and that from 1990 until the need for the extractions he only needed two small fillings done and that his primary dental care provider for that time was "Kenny Rogers DDS (Form 21-4142 enclosed)".  He also reported that "Pine Creek dental (Form 21-4142 enclosed)" did the final extractions when all of his teeth had to be removed.  To date, it does not appear that an attempt has been made to obtain treatment records from either Kenny Rogers DDS or Pine Creek Dental, and review of the Veteran's VBMS and Virtual VA files does not show a copy of either Form 21-4142 that the Veteran indicated he enclosed with the December 2014 letter.  A remand is therefore necessary to attempt to obtain these private dental treatment records.

Further, in the June 2014 remand, the Board directed that the Veteran be scheduled for a VA examination, and that the examiner was to review the file and render a diagnosis of all dental conditions the Veteran currently has or has had since filing his claim in September 2010.  The examiner was directed to opine as to whether it was at least as likely as not that each current dental condition found is due to trauma or disease (such as osteomyelitis) incurred in service, or whether it is due to loss of the alveolar process as a result of periodontal disease, or some other etiology.  In rendering an opinion the examiner was to consider the Veteran's contention that he has an infection due to an abscess that was treated during service and that such infection had caused bone loss resulting in all of his teeth needing to be removed.  

In September 2014 a VA DBQ (disability benefits questionnaire) examination, it was noted that the Veteran had been diagnosed with periodontal disease.  The examiner noted that the Veteran stated that while in the military he had a root canal completed on an upper right molar and that this tooth later in life became infected and had to be extracted.  The Veteran further stated that after this, his teeth slowly became loose one at a time until he finally had them all removed, and he suspected that the failed root canal treated tooth was the root cause for losing his other teeth.  It was noted that a panorex showed a loss of all the Veteran's teeth, but nothing abnormal.  The examiner noted that records showed that #14 had RCT completed in 1987, and that the Veteran was warned upon separation from the military in 1993 that the tooth deserved crown coverage and that the paltal root had lost bone density.  The examiner also noted that a radiograph in 2010 showed significant periodontal disease around #14 in addition to periapical radiolucency.  In reviewing the VA examiner's opinion and rationale, the Board finds problematic that the examiner did not address the loss of all of the Veteran's teeth as a dental condition, and did not have access to the treatment records for when his teeth were extracted.  As noted above, an attempt to obtain those records has yet to be made.  Thus, on remand, an addendum VA opinion should be obtained.   

Accordingly, the case is REMANDED for the following action:

1. With any assistance needed from the Veteran, attempt to obtain dental records for the Veteran from Kenny Rogers, DDS, and from Pine Creek Dental.  If any such records cannot be obtained, advise the Veteran of this.  

2. Thereafter, send the file to the VA DBQ examiner that conducted the 2014 examination for an addendum opinion.  The examiner should review the record and provide an opine as to whether it is at least as likely as not that the loss of the Veteran's teeth is due to disease (such as osteomyelitis) incurred in service, or whether it is due to loss of the alveolar process as a result of periodontal disease, or some other etiology.  If the examiner who conducted the 2014 examination is not available, the file should be sent to another appropriate examiner.  The examiner should give a detailed explanation for the opinion provided, and the medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion identifying precisely what facts could not be determined.  The examiner should indicate whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

3. Thereafter, adjudicate the remaining issue on appeal.  If any of the benefits sought are not granted, a supplemental statement of the case (SSOC) should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

